Citation Nr: 0616029	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03 35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.	Entitlement to service connection for right knee 
disability.

2.	Entitlement to service connection for left knee 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to March 
2003.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records for the veteran indicate that he 
received sporadic treatment for complaints of knee pain 
beginning in 1999.  In May 2001, the veteran was seen for 
worsening knee pain.  The examiner's impression was patellar 
tendonitis and patellofemoral pain syndrome.  In September 
2001, the veteran was treated as a follow-up from attending 
"knee school."  In November 2001, the veteran was treated 
for a right knee follow-up.  In December 2001, the veteran 
was again seen for a right knee follow-up and the assessment 
was patellar tendonitis.  The examiner notes indicated a plan 
for a MRI and a follow-up.  

In November 2002, while on active duty, the veteran underwent 
a QTC examination.  The QTC examination showed normal results 
from the x-rays and physical assessment of the veteran's 
knees.  In contrast, the veteran underwent a retirement 
examination in December 2002 following which the examiner 
recommended further specialty examinations for complaints of 
recurrent bilateral knee pain.  The examiner's summary 
contained notations to rule out patellofemoral pain syndrome, 
rule out degenerative joint disease, and rule out internal 
derangement.  There is, however, no indication that the 
examiner's recommendations were followed up.  Hence, further 
development is required. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A.   § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outline by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of any current 
knee condition.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  Following the examination, 
for each diagnosed knee disorder, the 
examiner must opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that the disability is the 
result of a disease or injury the veteran 
had in service.  A complete rationale 
must be provided for any opinion offered.  
If the examiner cannot provide an opinion 
without engaging in speculation that fact 
must be noted, and an explanation why 
provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter,  the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until his is notified by 
the RO.  The veteran has the rights to submit additional 
evidence and arguments on the matter or matters the Boards 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

